Citation Nr: 0303962	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  94-38 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to August 9, 1999.  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from August 9, 1999, to January 7, 2001. 

3.  Entitlement to an increase in a 10 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.V.S. 

ATTORNEY FOR THE BOARD

George E. Guido Jr.,  Senior Counsel 


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1968. 

Regarding the claim for increase for PTSD, this matter is 
before the Board of Veterans' Appeals (Board) on appeal of a 
November 1992 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
During the course of the appeal the RO increased the rating 
for PTSD to 50 percent, effective from August 17, 1992, the 
date of claim, and to 70 percent from August 9, 1999.  Also 
the RO granted the veteran a total disability rating based on 
individual unemployability effective from January 8, 2001.  
For these reasons, Issues 1 and 2 on the title page are 
styled to reflect the current procedural status of the claim. 

As for the claim for increase for bilateral hearing loss, the 
veteran initially appealed a September 1995 rating decision 
of the Atlanta RO, denying a rating in excess of 10 percent 
for right ear hearing loss.  During the appeal process, the 
RO granted service connection for left ear hearing loss and 
continued the 10 percent rating. 

While the appeal was pending, the law changed with respect to 
the procedural development of claims and to the criteria for 
rating hearing loss. 

REMAND

Since the changes in the law have not been addressed, this 
appeal is remanded to the RO for the following action. 

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002), pertaining to the duty to 
notify and the duty to assist are complied 
with.  As for the duty to notify, inform 
the veteran of what evidence, not already 
of record, is necessary to substantiate 
his claims, indicating which evidence, is 
to be provided by the veteran and which VA 
will attempt to obtain on his behalf. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine his 
current level of occupational and social 
impairment.  The examiner is asked to 
express an opinion on whether the 
cognitive deficits shown of VA 
neuropsychological testing in April 1996, 
and found on VA examinations in February 
1997 and July 2000, can be disassociated 
from the PTSD symptomatology, and if so, 
what percentage of his psychiatric 
disability is due solely to PTSD 
symptomatology.  The claims folder should 
be made available to the examiner for 
review before the examination.

3.  The veteran should be afforded a VA 
audiology examination to determine his 
current level of hearing loss. The claims 
folder should be made available to the 
examiner for review before the 
examination.  

4. Thereafter, the RO should readjudicate 
the claims.  On the issue of PTSD, for 
the period prior to August 9, 1999, both 
the old and current criteria under DC 
9411 should be addressed.  On the issue 
of hearing loss, both the old and current 
criteria under 38 C.F.R. §§ 4.85 and 
4.86, should be addressed.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



